DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 3/29/22, claims 1-6, 8-17, 19 and 20 are currently pending in the application, with claims 10-15 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Terminal Disclaimer
The terminal disclaimer filed on 3/29/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,093,827 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
Presently filed application is a CIP of 14/775,023, which relies on provisional filing date
of 3/15/2013 (PRO 61/787,668). Elected invention in the present application is directed to a
composition (claims 1-7, 8, 9) and to a paint additive (claims 16, 17, 19, 20).  Independent
claim 16 recites limitations that are not supported by the parent application no. 14/775,023 (issued as US Pat. No. 10,093,827 B2, referred to as ‘827). The parent application fails to provide full support for a paint additive within the scope of claim 16, for addition to a latex-based aqueous paint.
At the outset, it is noted that claim 16 is interpreted as stated in paragraph 9 of the office action dated 10/29/21. The paint additive of claim 16 comprises a poly acidic polymer, a compatibilizing polyoxazoline polymer, and one or more of a UV stabilizer, a coalescence material, a de-foaming agent, an anti-microbial agent, an agent to protect from temperature swings, an anti-corrosive agent, and a flattening agent, i.e. essential components of the paint additive. Such a paint additive composition is unsupported by the ‘827 disclosure. According to ‘827 patent disclosure, functional materials (i.e. a UV stabilizer, a de-foaming agent, a flattening or matting agent, colorant, antimicrobial agent etc.) may be added to a clear coating composition (col. 10, lines 12-18, claim 2). Furthermore, Examples 1 and 2 in the ‘827 patent disclosure discloses a blend of polyacidic polymer (Eudragit Resin S-100 or Eudragit Resin L-100) and a compatibilizing polymer (Aquazol A-200) mixed with other components to a uniform gel, to which an acrylic resin dispersion (VSR -50) is added and that to the resultant mixture, an anti-biological agent and an antifoamer can be added. That is, the specification supports a composition comprising a paint additive and an acrylic resin dispersion. However, there is no support in the ‘827 disclosure to a paint additive comprising components within the scope of claim 16, for addition to a latex-based aqueous paint.
In light of above, the priority date accorded to the claims 16, 17, 19 and 20 of the present application is the filing date of the present application, i.e. 8/23/2018.

Claim 16 recites the limitation “the entire formulation”. Although Examiner is not levying a new ground of rejection under 112(b) in order to maintain compact prosecution, Applicants are alerted for future reference that the limitation lacks proper antecedent basis.

Specification
The disclosure is objected to because of the following informality:
The specification does not provide support for a paint additive within the scope of claim 16.
Appropriate correction is required.

Claim Objection
Claim 16 is objected to because of the following:
Although the claim does not to level of indefiniteness under 112(b), the claim should be to replace “paint additive-containing latex-based paint” with “paint additive-containing latex-based aqueous paint” to be consistent with components recited in the claim. The claim should also be amended to clarify that the percentages recited are those of the latex-based aqueous paint, the compatibilizing polymer and the poly acidic polymer, and that all the recited % are by weight, based on the total weight of the paint additive-containing latex-based aqueous paint, as supported by the specification (PGPUB-[0034]), and consistent with the interpretation in paragraph 9 of the prior office action dated 4/21/21. Additionally, for reasons stated in paragraph 4 above, the phrase “entire formulation” should be replaced with “paint additive-containing latex-based aqueous paint”.
Appropriate corrections and/or clarifications are required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leiske et al. (US 2020/0122106 A1, of record).
Leiske teaches organic polymer particles containing poly(oxazoline) stabilizers (read on compatibilizing polyoxazoline polymer), wherein the polymer particles may be polycarboxylic acids such as polymers derived from ethylenically unsaturated carboxylic acid, such as polyacrylic acid and polymethacrylic acid (reads on poly acidic material, poly acidic polymer) (Ab., [0025, 0032, 0053], Example 1), and one or more auxiliaries, including UV stabilizers [0044]. The reference teaches the advantageous use of water-soluble poly(oxazoline)s as stabilizers in the freeze-drying of aqueous polymer dispersions (Ab., [0031-0033, 0053]), and that the proportion of organic polymer in the compositions for forming the particles is 0.5 to 20 wt.%, and that of water-soluble poly(oxazoline)s is 0.1 to 30 wt.% [0058, 0065].
The prior art fails to disclose a composition comprising a polyoxazoline
polymer, a poly acidic polymer and a UV stabilizer in one single embodiment. 
Given the generic teaching in Leiske on components for forming stabilized organic polymer compositions and stabilized organic polymer particles therefrom, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare stabilized polymer particles containing poly(oxazoline), a polymer derived from ethylenically unsaturated carboxylic acid, such as polyacrylic acid or polymethacrylic acid, and a UV stabilizer with a reasonable expectation of success (obviates the compositional limitations of the paint additive of claim 16). It is noted that the preamble “A paint additive” in claim 16 is deemed to be a statement of purpose or intended use. Additionally, the limitation “for addition to a latex-based aqueous paint” in claim 16 is an intended use of the claimed paint additive for formulating compositions comprising components within the recited ranges. The intended use language must result in a structural difference to patentably distinguish over the prior art and if the prior art structure or composition is capable of performing the intended use, then it meets the claim. MPEP 2112.02. Thus, the intended use limitation of claim 16 and further limitations in claims 17 and 20 which limit the intended use limitations of claim 16 are not seen as limiting the scope of claimed paint additive, which is obviated by Leiske. Moreover, the relative amounts of poly(oxazoline) and polyacid in Leiske’s compositions overlap in scope with the relative proportions of poly(oxazoline) and polyacidic polymer in the paint additive-containing latex-based aqueous paint of claim 16, i.e. the entire formulation and therefore, Leiske’s stabilized polymer particles are capable of being added to a latex-based aqueous paint for a providing paint additive-containing latex-based aqueous paint.
With regard to claim 19, Leiske teaches claimed polymers [0025].

Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Swidler (US 5281436 A), in view of Chiu et al. (https:/pubs.acs.org/doi/abs/10.1021/ba-1986-0213.ch023, Year 1986, pages 425-433 (all references of record).
Swidler teaches a composition for protecting exterior surfaces of automobiles and other products against abrasive dust, acid rain, etc. during delivery for sale, comprising water solubilized acrylic acid copolymer, pH-neutral acrylic copolymer, alkyl alcohol, surfactant, and water (reads on aqueous medium), wherein the composition dries on the exterior surface to form a tough flexible coating that can be removed by an alkaline aqueous detergent solution (Ab.). Furthermore, Swidler teaches compositions comprising a water-solubilized acrylic acid copolymer prepared by adding ammonia or ethanol amine to an acrylic acid copolymer (read on a polyacidic polymer and a volatile base), and an amount between about 1 to 20 wt.% of acrylic acid copolymer, between about 0 and 60 wt.% acrylic copolymer (reads on acrylic film-forming polymer) in addition to water, surfactant and alkyl alcohol in the composition (col. 2, lines 5-10, ref. claims). The reference further teaches acrylic copolymers under the trade name “Rhoplex-TM” (i.e. emulsion/aqueous dispersion/latex) (col. 4, lines 26-30). The reference additionally teaches that dye and colorants may also be included in the composition (read on pigments and coloring agents) (col. 4, lines 45-49), and removeability at a pH between 7 to 9 (col. 2 and ref. claim 19).
Swidler is silent with regard to a composition (a) comprising a compatilizing polymer, (b) comprising components in amounts as in the claimed invention, said composition being capable of being removed by an aqueous buffer at a specific pH (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (a), secondary reference to Chiu teaches poly(2-ethyl-2-oxazoline) as an adhesive or a compatibilizing agent (page 423) (reads on compatibilizing polymer), its miscibility with water and organic solvents and compounding with it as enhancing the adhesion to polar surfaces (431-432).
With regard to (b), Swidler teaches between about 1 to 20 wt.% of solubilized acrylic acid copolymer, between about 0 and 60 wt.% acrylic copolymer (reads on acrylic film-forming polymer), in addition to water, surfactant, an alkyl alcohol and a colorant or a dye. It is noted that 1 to 20 wt.% of solubilized acrylic acid copolymer, e.g. solubilized with ammonia, would overlap with the claimed range of polyacidic copolymer. Additionally, Chiu teaches poly(2-ethyl-2-oxazoline) as miscible with water and enhancing the adhesion to polar surfaces, and therefore, the amount thereof is a result effective variable.
Given the generic teaching in Swidler on removeable coatings and compositions therefor, the teaching in Chiu on advantages of using poly(2-ethyl-2-oxazoline) in aqueous compositions, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a composition comprising an acrylic film forming copolymer, a soluble acrylic acid copolymer, a volatile base and a dye or colorant in amounts within the ranges disclosed in Swidler, and further including a polyoxazoline polymer in an effective amount of poly(2-ethyl-2-oxazoline) to provide for desired degree of adhesion to polar surfaces, including in amounts within the scope of the claimed invention, absent evidence of unexpected results. Additionally, a skilled artisan would reasonably expect the compositions resulting from the combination that overlap in scope with those of the claimed invention to be capable of providing for improved adhesion prior to being removed by alkaline aqueous detergent solution of pH 7 to 9 as prescribed by Swidler, and capable of being removed by an aqueous buffer at a specific pH as in the claimed invention, absent evidence to the contrary (obviates compositional limitations of claim 1). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
With regard to claims 3 and 4, acrylic copolymers under the trade name “Rhoplex-TM” (read on emulsion/aqueous dispersion/latex).
With regard to claim 5, Chui teaches poly(2-ethyl-2-oxazoline) (431-432). 
With regard to claim 6, Swidler teaches acrylic acid copolymer (col. 2, line 1-col. 3, line 40). 

Claims 2, 8, 9, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swidler (US 5281436 A), in view of Chiu et al. (https:/pubs.acs.org/doi/abs/10.102 1/ba-1986-0213.ch023, Year 1986, pages 425-433, of record), and further in view of Bittner et al. (US2003/0185990 A1) (all references of record). 
The discussions with regard to Swidler and Chiu from paragraphs 14 and 17 above are incorporated herein by reference. It is noted that Swidler’s coating compositions may be used for exposed surfaces of vehicles (col. 5, lines 8-12, col. 1, lines 6-8). 
Although the Swidler-Chiu combination fails to teach claimed additives in the coating compositions, the prior art to Bittner teaches aqueous coating compositions for protection against corrosion (col. 1, lines 5-11, 59-65), comprising an antifoaming agent to facilitate formation and application of a bubble-free film, a biocidal preservative to prevent micro-organisms from attacking the emulsion constituents, and an anticorrosion pigment and a specific anticorrosion agent to prevent the appearance of rust while the film is drying after its application to the surface to be treated (col. 3, lines 10-21), including water-insoluble salts of alkaline-earth metals, such as sulfonates, phosphonates, carboxylates, etc. (read on carboxylates, inorganic inhibitors) (col. 2, lines 15-20, col. 1). Given the teaching in Bittner on advantages of disclosed additives, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include any of Bitner’s additives, alone or in combination, in Swidler’s compositions as modified by Chiu, and thereby arrive at the claimed compositions (claims 2, 8 and 9).  
With regard to claims 16, 17 and 20, it would have been obvious to one a skilled artisan to mix the components to form Swidler-Chiu-Bittner compositions in any sequence, including by mixing an acrylic acid copolymer, poly(2-ethyl-2-oxazoline) and Bitner’s additive to form a mixture (i.e. a paint additive), and subsequently adding the remaining components, such as acrylic polymer under the trade name “Rhoplex-TM” (i.e. an emulsion/ dispersion/latex and capable of forming an acrylic polymer film) (col. 4, lines 26-30) to form a composition. As such, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ, 330 (CCPA 1946). Additionally, the discussions in paragraph 11 above regarding the preamble and intended use limitations of claim 16 are incorporated herein by reference. The intended use limitation in claim 16 and further limitations of claims 17 and 20 which limit the intended use limitation of claim 16 are not seen as limiting the scope of claimed paint additive, which is obviated by the cited combination.
With regard to claim 19, Chiu teaches poly(2-ethyl-2-oxazoline) as an adhesive or a
compatibilizing agent (page 423).

Response to Arguments
In view of the amendment and terminal disclaimer dated 3/29/22, all claim objections and rejections set forth in the office action dated 12/29/21 are withdrawn. Additionally, upon further consideration, the 112(a) rejection of claims 16, 17, 19 and 20 are withdrawn. The prior art rejections are rewritten hereinabove relying on the art of record. Applicant’s arguments have been duly considered but are not deemed persuasive.
Applicant’s Arguments:

    PNG
    media_image1.png
    397
    647
    media_image1.png
    Greyscale

Examiner’s Response:
The cited portion above does not provide support for a paint additive, for addition to a latex-based aqueous paint, within the scope of claim 16. Specifically, the essential components of the paint additive of claim 16 are a poly acidic polymer, a compatibilizing polyoxazoline polymer, and one or more of a UV stabilizer, a coalescence material, a de-foaming agent, an anti-microbial agent, an agent to protect from temperature swings, an anti-corrosive agent, and a flattening agent. There is no support for such a composition containing the essential components of the claimed paint additive, formulated for addition to a latex-based aqueous paint. The cited portion merely provides support for coating compositions as colorless or clear protective coatings, or those including pigments, dyes, or other colorant or visual effects materials within the composition as restoration color or paint/glazing material. That is, the coating compositions within the scope of ‘827 patent include may contain a compatibilizing polymer, a poly acidic polymer and an acrylic film forming polymer, for forming colorless or clear protective coatings, or containing a compatibilizing polymer, a poly acidic polymer, an acrylic film forming polymer, and pigments, dyes or other colorant or visual effects materials, for forming restoration color or paint/glazing material.
Applicant’s Arguments:

    PNG
    media_image2.png
    312
    608
    media_image2.png
    Greyscale

Examiner’s Response:
	Although the ranges in claim 16 have been amended as supported by ‘827 patent, for reasons stated in paragraphs 3 and 30 above, Examiner maintains that the priority date accorded to the claims 16, 17, 19 and 20 of the present application is the filing date of the present application, i.e. 8/23/2018, and therefore Leiske qualifies as a prior art. Incorporating the discussions with regard to the preamble and intended use limitations from paragraph 11 above, and the discussion on Leiske from paragraph 9 above, it is noted that Leiske teaches compositions comprising a polyacidic polymer and a poly(oxazoline), and an additive such as a UV stabilizer. “A paint additive” in the preamble is deemed to be a statement of purpose or intended use, and is not seen to result in any structural difference between the instantly claimed invention and Leiske. Moreover, the relative amounts of polyacidic polymer and poly(oxazoline) in Leiske’s compositions overlap in scope with that relative amounts of the two components within the scope claim 16, and Leiske’s compositions must be capable of providing for compositions within the scope of claim 16, when added to a latex-based aqueous paint, absent evidence to the contrary.
Applicant’s Arguments:

    PNG
    media_image3.png
    195
    712
    media_image3.png
    Greyscale

	……

    PNG
    media_image4.png
    93
    853
    media_image4.png
    Greyscale

Examiner’s Response:
Swidler teaches compositions removeable by alkaline aqueous detergent solution (Ab.), and the secondary reference to Chiu teaches poly(2-ethyl-2-oxazoline) for improving the adhesion to polar surfaces. One of ordinary skill in the art would have found it obvious to include Chiu’s additive in Swidler’s compositions so as to improve the adhesion of the composition during the use period, while capable of being removed by alkaline aqueous detergent solution (Ab.). Moreover, Swidler teaches the removeability at a pH between 7 to 9 (col. 2 and ref. claim 19). There is no objective evidence on record to show that Chiu’s proposed modification will not enable Swidler’s compositions to be removed at a pH between 7 to 9, or that the coated films from Swidler-Chiu’s combination are not capable of being removed by an aqueous buffer at a specific pH as in the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762